Citation Nr: 1721637	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-14 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial compensable evaluation for residuals, anterior cruciate ligament (ACL) repair of the left knee.

2. Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the right foot with a calcaneal spur.

3. Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the left foot with a calcaneal spur.

4. Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

5. Entitlement to an initial compensable evaluation for residual scarring of the left shoulder.

6. Entitlement to an initial compensable evaluation for residual scarring of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to January 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the Veteran's appeal lies with the RO in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the Veteran's representative, he was last provided a VA examination to assess the severity of his service-connected disabilities in September and October 2010.  Given the length of time since the Veteran's last VA examinations, as well as the statements of record that these examinations no longer reflect the current severity of the disabilities on appeal, remand is required.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).


Accordingly, the case is REMANDED for the following action:

In some of the following paragraphs examinations are requested.  That each paragraph sets out specific matters to be addressed during the exam should not be taken to mean that SEPARATE exams need be scheduled.  Where medically expedient, one examiner may be qualified to conduct more than one of the exams requested.  This is acceptable as long as pertinent requested findings in the various paragraphs are provided.

1. Contact the Veteran and request that he provide the names and addresses of any and all health care providers who have provided treatment for his PTSD, bilateral plantar fasciitis, residual scarring, and left knee disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All attempts to obtain records should be documented in the claims file.

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The entire virtual claims file, including record contained in both Virtual VA and the Veterans Benefits Management System (VBMS), must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  Any clinically indicated testing and/or consultations must be accomplished.

The examiner should provide a full multi-axial diagnosis related to the Veteran's PTSD.  All signs and symptoms of psychiatric disability should be reported in detail.  The examiner should describe the impact of the Veteran's psychiatric disability on his occupational and social functioning, and should discuss the impact it has on his activities of daily living, including the overall functional impact and specifically the impact on his employability.  The examiner must provide a complete explanation for any opinion offered.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his left knee disability.  The entire virtual claims file, including record contained in both Virtual VA and VBMS, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  All clinically indicated tests and consultations should be performed and any findings reported in detail. 

The VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the left knee and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms during flare-ups and/or with repeated use.  The examiner must provide a complete explanation for any opinion offered.

4. Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral plantar fasciitis with calcaneal spur.  The entire virtual claims file, including record contained in both Virtual VA and VBMS, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  All clinically indicated tests and consultations should be performed and any findings reported in detail.  The examiner should describe in detail all symptomatology associated with the Veteran's bilateral plantar fasciitis, including any functional impairment.  The examiner must provide a complete explanation for any opinion offered.

5. Schedule the Veteran for a VA examination to determine the current nature and severity of his residual scarring of the left shoulder and left knee.  The entire virtual claims file, including record contained in both Virtual VA and VBMS, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  The examiner must provide all relevant information on the Veteran's left shoulder and knee scars, including size, stability, tenderness, adhesions, pain, and any impact functional impact.

6. The AOJ must ensure that the examiners' reports comply with this remand and answers the questions presented in the requests.  The AOJ must also ensure that the examiners document consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action.

7. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

